DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the amendment filed on 02/14/2022.  Claims 1-20 are pending.  Claims 1, 10, and 17 are independent.  Claims 17-20 are withdrawn.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/498.586, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosure (including the specification and the drawings) of the prior-filed application, Application No. 12/498.586, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for the limitation “wherein the proximal end portions of the plurality of wires are spaced equally about the proximal eyelet, and the distal end portions of the plurality of wires are spaced equally about the distal eyelet” recited in claim 15.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide proper antecedent basis for the limitation “wherein the center region includes a diameter greater than at least one of a diameter of the distal eyelet and a diameter of the proximal eyelet” recited in claim 3.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
a) The limitation “the proximal disk including a circular outer profile” in claim 1 does not have sufficient support in the original disclosure and is considered as new matter.  As shown in Fig. 2C, 6, or 7, the proximal disk has an outer profile which not exactly circular.  Instead, the proximal disk includes petals each overlap adjacent petals with the membrane covering the wires forming a substantially circular outer profile.   That is also the feature recited in original presented claim 9.   Figure 2C shows how the wires are oriented and the outer profile of the disk formed by the wires (see Figure below).

    PNG
    media_image1.png
    340
    581
    media_image1.png
    Greyscale

b) The limitation “the proximal disk including a circular outer profile” in claim 10 does not have sufficient support in the original disclosure and is considered as new matter.  As shown in Fig. 2C, 6, or 7, the proximal disk has an outer profile which not exactly circular.  Instead, the proximal disk includes petals each overlap adjacent petals with the membrane covering the wires forming a substantially circular outer profile.   That is also the feature recited in original presented claim 9.   Figure 2C shows how the wires are oriented and the outer profile of the disk formed by the wires (see Figure above).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-13 and 16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Freudenthal et al. (US Pub. No.: 2003/0171774).
Regarding claims 1-13 and 16, Freudenthal discloses a sealing device (1, Figs. 1-8) having a frame (the metal frame of 1) formed by a plurality of wires (2, Figs. 5, 7, and 8) and a membrane (membrane 8 which envelop/surround entirely, Para. [0067]) the implant supported by the plurality of wires, the sealing device comprising: a proximal eyelet (see Figure below and also Fig. 2) including proximal end portions of the plurality of wires that converge from different locations about a perimeter of the proximal eyelet to form the proximal eyelet (see Figure below and also Fig. 2); a distal eyelet (see Figure below and also Fig. 2) including distal end portions of the plurality of wires converging from different locations about a perimeter of the distal eyelet to form a distal eyelet (see Figure below and also Fig. 2); a proximal disk (7, Figs. 1 and 7) including a plurality of non-woven proximal petals (the petals in the proximal disk, Figs. 5-8. Also see Fig. 9c) with adjacent petals of the plurality of non-woven proximal petals overlapping one another (Figs. 5-8 and also see Fig. 15b), the proximal non-woven petals being formed by the membrane arranged between each of the plurality of wires, each petal having a shape defined by a first portion one of the plurality of wires extending from the proximal eyelet (the proximal petals are formed by the membrane arranged between each of the plurality of wires, each petal having a shape defined by a first portion one of the plurality of wires extending from the proximal eyelet because the membrane are attached to and completes covers the wires and the change in the profile of the wire defines the shape of the petals, Para. [0067]), a first curved portion of one of the plurality of wires at a perimeter of the proximal disk (Fig. 8.  Also, see Fig. 15b), and a second portion of one of the plurality of wires extending toward the distal eyelet (Fig. 8.  Also, see Fig. 15b), the proximal disk including a substantially circular outer profile (Fig. 9a or 8, the outer profile of proximal disk is as circular or substantially circular as outer profile of the proximal disk of sealing device of the instant application as shown in Figs. 2C or 6 of the instant application); and a distal disk (6, Figs. 1 and 7) including a plurality of distal petals (the petals in the distal disk, Figs. 5-8. Also see Fig. 9c) with adjacent petals of the plurality of non-woven distal petals overlapping one another (Figs. 5-8 and also see Fig. 15b), the distal petals being formed by the membrane arranged between each of the plurality of wires, each petal having a shape defined by a first portion one of the plurality of wires extending from the distal eyelet (the distal petals are formed by the membrane arranged between each of the plurality of wires, each petal having a shaped defined by a first portion one of the plurality of wires extending from the distal eyelet because the membrane are attached to and completes covers the wires and the change in the profile of the wire defines the shape of the petals, Para. [0067]), a first curved portion of one of the plurality of wires at a perimeter of the distal disk (Fig. 8.  Also, see Fig. 15b), and a second portion of one of the plurality of wires extending toward the proximal eyelet (Fig. 8.  Also, see Fig. 15b); a center region (center region at 5, Figs. 1 and 7) arranged between the proximal disk and the distal disk; wherein the center region includes a diameter greater than at least one of a diameter of the distal eyelet and a diameter of the proximal eyelet (Figs. 1 and 7); wherein the center region includes an internal space within the membrane supported by the plurality of wires (Figs. 1, 7, and 8); wherein the proximal disk and the distal disk are fully capable to deploy on opposite sides of a defect or tissue opening of a patient, and the center region is configured to deploy within the defect or tissue opening of the patient (the proximal disk and the distal disk are fully capable to deploy on opposite sides of a defect or tissue opening of a patient, and the center region is configured to deploy within the defect or tissue opening of the patient, Figs. 1, 7, and 8); wherein the defect or tissue opening of the patient is a patent foramen ovale (PFO) defect (Para. [0078]); wherein the plurality of proximal petals and the plurality of distal petals are fully capable to conform to heart tissue adjacent an opening in the heart tissue (the plurality of proximal petals and the plurality of distal petals are fully capable to conform to heart tissue adjacent an opening in the heart tissue, Para. [0078]); wherein the sealing device is configured to transition from an elongate, delivery configuration (Fig. 5) to an expanded, deployed configuration (Figs. 7 and 8) in which the proximal disk is positioned opposite the distal disk; wherein the proximal disk includes a substantially circular perimeter (Figs. 7 and 8 and also see Fig. 15b) and the distal disk includes a substantially circular perimeter in the deployed configuration (Figs. 7 and 8 and also see Fig. 15b); wherein proximal disk is formed by proximal portions of the a plurality wires defining a series of non-woven proximal petals about a circumference of the sealing device, each of the plurality of proximal petals overlapping an adjacent proximal petal in the series of proximal petals (Figs. 1, 7, and 8.  Also see Fig. 15b); wherein in distal disk formed by distal portions of the plurality wires defining a series of non-woven distal petals about a circumference of the sealing device (Figs. 1, 7, and 8.  Also see Fig. 15b); wherein the plurality of distal petals and the plurality of proximal petals form an outer diameter of the frame (Figs. 1, 7, and 8.  Also see Fig. 15b).

    PNG
    media_image2.png
    446
    631
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freudenthal et al. (US Pub. No.: 2003/0171774) as applied to claim 10 above, and further in view of Shaw et al. (US Pat. No.: 6,171,329).
Regarding claims 14 and 15, Freudenthal discloses the limitations of claim 10 as taught above and further discloses that the proximal end portions of the plurality of wires are spaced equally about the proximal eyelet (Fig. 8 and also see Fig. 9c), and the distal end portions of the plurality of wires are spaced equally about the distal eyelet (Fig. 8 and also see Fig. 9c).  However, Freudenthal does not disclose that the proximal end portions of the plurality of wires are wound together from different locations about the perimeter of the proximal eyelet to form the proximal eyelet, and the distal end portions of the plurality of wires are wound together from different locations about the perimeter of the distal eyelet to form the distal eyelet.
Shaw teaches, in the same field of endeavor (sealing device), a sealing device having proximal end portions of the plurality of wires wound together about the perimeter of the proximal eyelet to form the proximal eyelet (44, Fig. 6B and Col. 6, lines 6-8, the proximal eyelet formed by multiple wires wound together), and a distal end portions of the plurality of wires wound together about the perimeter of the distal eyelet to form the distal eyelet (48, Fig. 6B and Col. 6, lines 6-8).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the sealing device of Freudenthal to include proximal end portions of the plurality of wires wound together about the perimeter of the proximal eyelet to form the proximal eyelet, and distal end portions of the plurality of wires wound together about the perimeter of the distal eyelet to form the distal eyelet as taught by Shaw in order to obtain the advantage of having a fully flexible device to facilitate the deployment of the device through the tortuous body vessel path.
Response to Arguments
The claim objections and the rejections made under 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn in light of the amendment
In response to the argument(s) with respect to the objection to the specification, although the drawing (e.g. Fig. 6) provides the support for the limitation “wherein the center region includes a diameter greater than at least one of a diameter of the distal eyelet and a diameter of the proximal eyelet” recited in claim 3, but the specification fails to provide proper antecedent basis for the limitation.  This objection can be overcome by amending the specification to include the limitation of the originally presented claim 3 in reference to the drawing.  Furthermore, original specification did not specify paragraph numbers.  The paragraph [0059] of the PGPub does not provides proper antecedent basis for the limitation recited in claim 3.
Applicant's arguments with respect to the art rejection filed 02/14/2022 have been fully considered but they are not persuasive.  
In response to the on page 8 of the remarks, the limitation “the proximal disk including a circular outer profile” in claim 1 does not have sufficient support in the original disclosure and is considered as new matter.  As shown in Fig. 2C, 6, or 7, the proximal disk has an outer profile which not exactly circular.  Instead, the proximal disk includes petals each overlap adjacent petals with the membrane covering the wires forming a substantially circular outer profile.   That is also the feature recited in original presented claim 9.   Figure 2C shows how the wires are oriented and the outer profile of the disk formed by the wires (see Figure below).

    PNG
    media_image1.png
    340
    581
    media_image1.png
    Greyscale

Also, the limitation “the proximal disk including a circular outer profile” in claim 10 does not have sufficient support in the original disclosure and is considered as new matter.  As shown in Fig. 2C, 6, or 7, the proximal disk has an outer profile which not exactly circular.  Instead, the proximal disk includes petals each overlap adjacent petals with the membrane covering the wires forming a substantially circular outer profile.   That is also the feature recited in original presented claim 9.   Figure 2C shows how the wires are oriented (see Figure above).	Freudenthal discloses that the proximal disk including a substantially circular outer profile (Fig. 9a or 8, the outer profile of proximal disk is as circular or substantially circular as outer profile of the proximal disk of sealing device of the instant application as shown in Figs. 2C or 6 of the instant application).   The figure below shows how the wires of a disk or the proximal disk Freudenthal are oriented and the outer profile of the disk formed by the wires.

    PNG
    media_image3.png
    335
    673
    media_image3.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771